DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to communication:  response to amendment/argumetns received on 11/09/2021.
Claims 1-5, 8-13, and 16-20 are pending after Examiner’s Amendment.  See Amendment below.   
No IDS has been filed for this application.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven Jensen 
The application has been amended as follows: 
1.	(Currently Amended)  A method of protecting confidential information stored in an electric vehicle (EV) and used in an EV power transfer system, the method comprising:
	determining whether there is an abnormality in a storage device in which confidential information for transferring electric power from a charging station to the EV is stored; and 	transmitting a message warning a risk of leakage of the confidential information when it is determined that there is the abnormality in the storage device,
wherein the determining whether there is an abnormality in the storage device includes sensing a physical property change of the storage device or verifying unique information of the storage device, and verifying real time clock (RTC) information of the storage device,
wherein verifying the RTC information further includes:
storing the RTC information of the storage device before turning off the EV;
obtaining the RTC information of the storage device mounted on the EV after starting
the EV; and
comparing the obtained RTC information with the RTC information stored before turning off the EV.

2.	(Original)  The method according to claim 1, wherein the confidential information includes at least one of information on the EV, user information, authentication information, payment information, an encryption key and a certificate for mutual authentication and payment between
	the EV and the charging station.

3.	(Original)  The method according to claim 1, wherein, in the determining whether there is an abnormality in the storage device, a change in a physical property of an enclosure of the storage device due to removal or damage of the enclosure of the storage device is sensed.

4.	(Original)  The method according to claim 1, wherein the physical property includes an insulation resistance of an enclosure of the storage device.

5.	(Original)  The method according to claim 4, wherein the determining whether there is an abnormality in the storage device further includes:
	monitoring an insulation resistance of the enclosure of the storage device; and 	determining whether a measured insulation resistance changes to a predetermined threshold value or more.

6. 	(Cancelled)  

7. 	(Cancelled)



9.	(Currently Amended)  An apparatus for protecting confidential information, which is mounted on an electric vehicle (EV), the confidential information being used in an EV power transfer system, the apparatus comprising at least one processor and a memory storing instructions that direct the at least one processor to perform a method which comprises:
determining whether there is an abnormality in a storage device in which confidential information for transferring electric power from a charging station to the EV is stored; and
		transmitting a message warning a risk of leakage of the confidential information when it is determined that there is the abnormality in the storage device,
wherein the determining whether there is an abnormality in the storage device includes sensing a physical property change of the storage device or verifying unique information of the storage device, and verifying real time clock (RTC) information of the storage device, and
wherein the RTC information further includes:
storing the RTC information of the storage device before turning off the EV;
obtaining the RTC information of the storage device mounted on the EV after starting the EV; and
comparing the obtained RTC information with the RTC information stored before turning off the EV.

10.	(Original)  The apparatus according to claim 9, wherein the confidential information includes at least one of information on the EV, user information, authentication information, payment information, an encryption key and a certificate for mutual authentication and payment between the EV and the charging station.



12.	(Original)  The apparatus according to claim 9, wherein the determining whether there is an abnormality of the storage device includes determining whether the storage device is abnormal through an insulation resistance of an enclosure of the storage device.

13.	(Original)  The apparatus according to claim 12, wherein the determining whether there is an abnormality in the storage device further includes:
		monitoring insulation resistance of the enclosure of the storage device; and 	determining whether a measured insulation resistance changes to a predetermined threshold value or more.

14.	(Cancelled)  

15.	(Cancelled)  

16.	(Original)  The apparatus according to claim 9, wherein the storage device is an electric vehicle communication controller (EVCC) embedded in the EV.

17.	(Currently Amended)  An electric vehicle (EV) comprising: 	at least one processor;
	a battery configured to receive power from a charging station and storing the power; an electric vehicle communication controller (EVCC) configured to transmit and receive data for power transfer by wirelessly communication with the charging station;
a storage device configured to store the confidential information for use in payment for the power transfer; and

determining whether there is an abnormality in a storage device in which confidential information for transferring electric power from a charging station to the EV is stored; and 	transmitting a message warning a risk of leakage of the confidential information when it is determined that there is the abnormality in the storage device,
	wherein the determining whether there is an abnormality in the storage device includes sensing a physical property change of the storage device or verifying unique information of the storage device, and verifying real time clock (RTC) information of the storage device, and
wherein the RTC information further includes:
storing the RTC information of the storage device before turning off the EV;
obtaining the RTC information of the storage device mounted on the EV after starting the EV; and
comparing the obtained RTC information with the RTC information stored before turning off the EV.

18.	(Original)  The EV according to claim 17, wherein the confidential information includes at least one of information on the EV, user information, authentication information, payment information, an encryption key and a certificate for mutual authentication and payment between the EV and the charging station.

19.	(Original)  The EV according to claim 17, wherein the storage device is implemented as an integrated module with the EVCC.

20. 	(Original)  The EV according to claim 17, wherein the determining whether there is an abnormality of the storage device includes determining whether the storage device is abnormal through an insulation resistance of an enclosure of the storage device.

Allowable Subject Matter
Claims 1-5, 8-13, and 16-20 allowed.
The following is an Examiner’s statement of Reasons for Allowance:
Applicant's arguments/amendments submitted on 11/09/2021 have been considered and are persuasive in light of the arguments and claim amendments.  Also, please see prior Office action. Therefore, the previously filed claim rejections have been withdrawn.  The record is clear; therefore, no reason for allowance is necessary.
According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provisio of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495